DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-7) in the reply filed on 07/26/2022 is acknowledged.  Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first gear assembly and the second gear assembly must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a first gear assembly which includes a gearbox (14) with a gearbox housing (16).  The claim further recites a second gear assembly which is disposed in the gearbox housing. The claim recites that both first and second gear assemblies are in operable communication/engagement with the input shaft.  However, it is unclear which components depicted in Figure 3 are constituted as first gear assembly and which components constituted as second gear assembly.	The claim is confusing as if the first gear assembly and second gear assembly are functioning independently while from Figure 3 it seems that without the engagement of second gear assembly the first gear assembly could not mechanically couple the input shaft to the first and second output shafts, as recited in the claim 1 before the introduction of the second gear assembly in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shieh (US 8,826,777).
As applied to claim 1, Shieh teaches a driving tool (700) for driving jackset screws (106 and 108 in Fig. 1, 206 and 208 in Fig. 2, col. 8, lines 6-10) into a connector for a circuit card assembly (Figs. 7A-7G), the driving tool comprising an input shaft (702) configured to receive torque; a first output shaft (714) operably connected to the input shaft; a second output shaft (716) operably connected to the input shaft (702); a first gear assembly (706) in operable communication with the input shaft (702) and with the first and second output shafts (714, 716), such that the first gear assembly (706) mechanically couples the input shaft (702) to the first and second output shafts (714, 716), wherein the first gear assembly (706) comprises: a gearbox housing (upper curved portion of the  tool 700 not labeled); and a second gear assembly (704) disposed in the gearbox housing, wherein the second gear assembly (704) is rotatably engaged (Fig. 7C) with the input shaft (702); a first driver head (718) attached to the first output shaft (724); a second driver head (720) attached to the second output shaft (716); and a yoke (722) connected to (by means of legs 724 and 726, col. 8, lines 3-5) and extending between the first and second output shafts (714, 716) wherein the yoke defines a position of the distal ends of the first and second shafts relative to each other.  

	As applied to claim 2, Shieh teaches the invention cited.  Shieh teaches a tool  further comprising a stabilizer (723, 734, Fig. 7B) rigidly connected to the yoke (by threaded connection) and to the gear box housing (pressed fit), such that the stabilizer limits relative longitudinal displacement between the gear box housing and the yoke (col. 8, lines 18-21).  

	As applied to claims 3 and 6, Shieh teaches the invention cited including wherein the yoke comprises a first end with a first thread; a second end with a second thread, the second end opposite the first end, wherein the second thread is in an opposite direction than the first thread; and a nut disposed between the first and second ends (as in claim 3) and wherein the yoke is configured to adjust a distance between the first and second driver heads (as in claim 6, col. 8, lines 14-40).  

Claim(s) 1, 4, 5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo Xiaofei (CN 07803654 A).
As applied to claim 1, Guo Xiaofei teaches a driving tool comprising for driving jackset screws into a connector for a circuit card assembly (intended use limitation), the driving tool comprising an input shaft (3) configured to receive torque; a first output shaft (24 on the left, Fig. 1) operably connected to the input shaft (3); a second output shaft (24 on the right, Fig. 1) operably connected to the input shaft (3); a first gear assembly (5, Fog. 3) in operable communication with the input shaft (3) and with the first and second output shafts (24, 24), such that the first gear assembly mechanically couples the input shaft (3) to the first and second output shafts (24, 24), wherein the first gear assembly (5) comprises a gearbox housing (space enclosed by elements 1, 13 and 29, Fig. 1) ; and a second gear assembly (4) disposed in the gearbox housing, wherein the second gear assembly is rotatably engaged with the input shaft (3, Fig. 1); a first driver head (bottom/distal end of first output shaft on the left shown in crosshatch, Fig. 1) attached to the first output shaft (24 on the left, Fig. 1); a second driver head (bottom/distal end of second output shaft on the right shown in crosshatch, Fig. 1) attached to the second output shaft (24 on the right, Fig. 1) ; and a yoke (combination of 13, 14, 14, 20, 2022, 22, Fig. 1 and 2) connected to and extending between the first and second output shafts (24, 24), wherein the yoke defines a position of the distal ends of the first and second shafts relative to each other (see claim 1 of Guo Xiaofei).
The limitation “A driving tool for driving jackset screws into a connector for a circuit card assembly” is considered to be an intended use limitation.  Although the recitations have been fully considered, it carries limited patentable weight. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, the apparatus of Guo Xiaofei meets all of the structural limitations, as claimed, and is capable of performing the limitation above.
The limitation “A driving tool for driving jackset screws into a connector for a circuit card assembly” is recited in preamble of claim 1. When reading the preamble in the context of the entire claim, the recitation “for driving jackset screws into a connector for a circuit card assembly” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

 As applied to claim 4, Guo Xiaofei teaches the invention cited including wherein the first output shaft comprises a first universal shaft; and first universal joints connected to ends of the first universal shaft; and wherein the second output shaft comprises: a second universal shaft; and second universal joints connected to ends of the second universal shaft (combination of 7, 8, 9, 10, 11, 12 o left side and right side, Figs. 1 and 2, see claim 1 of Guo Xiaofei). 

As applied to claim 5, Guo Xiaofei teaches the invention cited including wherein the second gear assembly (4, Figs. 1 and 3) comprises a differential gear assembly (since it transmit torque and power from the single input shaft 3 to two output shafts 24, 24 by means of the universal shafts).  

	As applied to claim 7, Guo Xiaofei teaches the invention cited including wherein
the first driver head attached to a distal end of the first output shaft, the first driver head with a first socket for receiving a first tool (first driver head includes socket receiving first tool 25 and fixedly connected by bolt 26 on the left, Figs. 1 and 2), wherein the second driver head attached to a distal end of the second output shaft, the second driver head with a second socket for receiving a second tool (second driver head includes socket receiving second tool 25 and fixedly connected by bolt 26 on the right, Figs. 1 and 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shortridge (US 7,971,509) teaches a dual screwdriver adapted to connector assemblies of different types and sizes (abstract, Fig. 1).
Nguyen (US 5,218,758) teaches a dual with plurality of fastening heads used for removal or insertion of modules within an electrical connector (abstract, Figs. 1 and 7).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        09/09/2022